764 N.W.2d 218 (2009)
Donna B. DeCOSTA, Plaintiff-Appellant,
v.
David D. GOSSAGE, D.O., and Gossage Eye Center, Defendants-Appellees.
Docket No. 137480. COA No. 278665.
Supreme Court of Michigan.
April 24, 2009.

Order
On order of the Court, the application for leave to appeal the September 2, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
*219 YOUNG, J. (concurring).
If the parties choose to submit supplemental briefs for the application for leave to appeal, I would like them to address the theory under which a plaintiff may send a notice of intent to file a claim (NOI) to an address other than the defendant's "last known business address," as required by MCL 600.2912b(2), and still receive the benefit of NOI tolling.
I would also like the parties to address whether plaintiff receives the benefit of NOI statutory tolling with respect to defendant Gossage Eye Center (a professional corporation operated as the Gossage Eye Institute, P.L.L.C), assuming for the sake of argument that the notice provisions of MCL 600.2912b do not expressly apply to a professional corporation.